Title: Notes for Revising the Virginia Constitution, [1794 or later]
From: Jefferson, Thomas
To: 



[1794 or later]


Notes for a Constitution  

    The legislature to provide for having periodical returns to them of the qualified electors of every county, to wit, every man of full age, who pays taxes to government, or is of militia. 
    Every male citizen of the commonwealth liable to taxes or to militia duty in any county shall have a right to vote for representatives for that county to the legislature. The legislature shall provide that returns be made to themselves periodically of the qualified voters in every county, by their name and qualification and from the whole number of qualified voters in the commonwealth such an Unit of representation shall from time to time be taken as will keep the number of representatives within the limits of 150. and 300. allowing to every county a representative for every Unit and fraction of more than half an Unit it contains.  Every elector may vote for as many representatives as were apportioned by the legislature to his county at the last establishment of the Unit. But so many only shall be deemed elected as there are Units actually voting on that particular  election, adding one for any fraction of votes exceeding the half Unit. Nor shall more be deemed elected than the number last apportioned. If a county has not a half Unit of votes, the legislature shall incorporate it’s votes with those of some adjoining county.

       
    The whole number of qualified electors in the state, an Unit of representation to be obtained, and every county to send a representative for every Unit or fraction exceeding an half Unit which actually votes at the election. If a county has not an half Unit, add it’s votes to another.  
  
       
    The Unit to be so taken from time to time that the legislature may consist of not less than 150, nor more than 300.
   
       

    The legislature to be divided weekly by lot into 2. chambers, so that the representatives of every county may be as equally divided between the 2. chambers as integral numbers will admit.  

       
    The two chambers to proceed as distinct branches of the legislature.  

  
      Older electors presenting themselves shall be recieved to vote before younger ones, and the legislature shall provide for the secure and convenient claim and exercise of this privilege of age.
 
    The legislature shall consist of the representatives to be chosen as before provided. Their acts shall not be affected by any excess or defect of numbers taking place between two periodical settlements of the Unit.



    The legislature shall form one house only for the verification of their credentials, or for what relates to their privileges. For all other business they shall be separated by lot into two chambers, which shall be called [a and w] on the first day of their session in every week; which separation shall be effected by presenting to the representatives from each county separately a number of lots equal to their own number if it be an even one, or to the next even number above, if their number be odd, one half of which lots shall be distinctively marked for the one chamber and the other half for the other: and each member shall be, for that week, of the chamber whose lot he draws. Members not present at the first drawing for the week, shall draw on their first attendance after.

    Each chamber shall appoint a speaker for the session, and it shall be weekly decided by lot between the two speakers, of which chamber each shall be for the  ensuing week; and the chamber to which he is allotted shall have one the less in the lots presented to his colleagues for that week.


[on separate sheet:]
Printing presses shall be free except as to false facts published maliciously either to injure the reputation of another, whether followed by pecuniary damage or not, or to expose him to the punishment of the law.
The legislature shall have power to establish by law the disqualifications of representatives or other officers
